Citation Nr: 1541182	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  01-01 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), as well as entitlement to compensation under 38 U.S.C.A. § 1151 for methicillin resistant staphylococcus aureus epidermidis infection (MRSA) will be addressed in a separate decision under a different docket number).


REPRESENTATION

Veteran represented by:   Peter J. Sebekos, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, established service connection for peripheral neuropathy of the lower extremities, both evaluated as 10 percent disabling effective October 10, 2000.

This appeal has been before the Board on multiple occasions.  For example, in September 2004, the Board remanded the current appellate claims for further development.  In February 2008 the Board promulgated a decision which, in pertinent part, denied ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremity.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2009 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision as to these issues and remanded the case for action consistent with the JMR.

In September 2009, the Board remanded the case for further development to include a new VA examination of the Veteran's peripheral neuropathy of the lower extremities.  Such examination was accomplished in October 2010, November 2012, and May 2014.  All other development directed by the September 2009 and prior remands as to these issues appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's service-connected right lower extremity peripheral neuropathy is manifested by moderate incomplete paralysis.  

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's service-connected left lower extremity peripheral neuropathy is manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2014).

2.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes, however, that the present appeal arises from a disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does take note of the fact the Veteran was sent correspondence which explains the information and evidence used by VA to determine disability rating(s) and effective date(s), to include in June 2010.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified the existence of outstanding records which document symptoms of the service-connected peripheral neuropathy of the lower extremities that are not reflected by the evidence already of record.  

The Board further notes the Veteran has been accorded multiple VA examinations with respect to the current appellate claims, to include in December 2006, October 2010, November 2012, and May 2014.  The Board finds that, taken as a whole, the Veteran has been afforded adequate VA examinations and opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms for his lower extremities.  The reports provide findings relevant to the criteria for rating the disabilities at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   The Board acknowledges that the JMR asserted that the December 2006 VA examination was inadequate because it did not include nerve conduction study.  However, no inaccuracies or prejudice is demonstrated with respect to the findings on this or the subsequent examinations themselves.  In addition, the Board notes that the May 2014 examination corrected the aforementioned deficiency in that nerve conduction study was conducted as part of this examination.  Moreover, the Veteran has not reported that either of these service-connected disabilities has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds the duty to assist is satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability has been rated as impairment of the sciatic nerve, which is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 . The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

In this case, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's service-connected right and left lower extremity peripheral neuropathy is manifested by moderate incomplete paralysis.  

The Board acknowledges the Veteran has complained of numbness and pain of the lower extremities throughout the pendency of this case.  For example, records dated in September 2000 reflect that both feet would go numb and hurt and had been so for years, with the left leg worse.  Additionally, medical evidence, to include records dated in November 2000, reveals the presence of hypoesthesia in a stocking distribution in both legs on sensory evaluation.  However, a review of the record indicates little or no functional impairment as a result of such symptomatology; i.e., the level of impairment has been small in size, degree, and amount.  In pertinent part, records dated in November 2000 noted that the Veteran was evaluated for follow-up of peripheral polyneuropathy, and that EMG/NCV was negative.  Motor exam was 5/5 bilaterally in the lower extremities.  A January 2004 nerve conduction test results were interpreted as showing diabetic poly peripheral neuropathy of a mild degree, with no evidence of radiculopathy or myopathy.  The December 2006 VA examination reflects the Veteran had normal gait and motor strength in both lower extremities.  Sensation was intact to fine touch, temperature, vibration, and position.  Further, the examiner concluded that the Veteran had no physical findings indicating polyneuropathy. 

On an October 2010 VA examination for the Veteran's service-connected diabetes mellitus, it was noted that evaluation of the extremities showed no edema, with feet in good repair and no ulcerations.  Neurological evaluation noted that sensory was intact to touch, vibratory sense was positive both great toes bilaterally, monofilament testing was intact to the bottom of the feet, reflexes were 1+ (decreased) and symmetrical at ankle jerks, motor function appear to be normal, and gait was normal.  Further, diagnoses included diabetic neuropathy, mild.

At the November 2012 VA neurologic examination, the Veteran reported burning pain in the feet for the past 5 years, that he experienced tingling in both feet and feet feel asleep at times, and that he felt less sensitivity in feet especially in the plantar aspects.  Activity did not seem to aggravate.  He also reported some mild issue with imbalance.  Further, he reported constant pain in both lower extremities, which was described as moderate; moderate numbness in the lower extremities; and moderate paresthesias and/or dysesthesias in the lower extremities.  Light touch/monofilament testing, vibration sensation, and cold sensation were decreased in the bilateral lower extremities.  However, his knee and ankles were all 5/5 bilaterally on strength testing.  Position sense was normal for both lower extremities.  Moreover, the examiner opined that, overall, the Veteran had mild incomplete paralysis of the sciatic nerve in both lower extremities.  Although the Board is not bound by this examiner's description, it does provide evidence that despite the Veteran's complaints he had little or no functional impairment on the examination itself.

The more recent May 2014 VA neurologic examination reflects the Veteran reported intermittent numbness of the entire left foot, and pain in the right great toe.  However, he denied paresthesias.  Strength testing was again 5/5 for both knees and ankles.  Moreover, deep tendon reflexes were all 2+ (normal) for knees and ankles, bilaterally.  Light touch/monofilament testing and position sense were also normal for both lower extremities.  Vibration sense was decreased for the left lower extremity, and normal for the right lower extremity.  Cold sensation was decreased for the right lower extremity, and normal for the left lower extremity.  Further, the examination noted that EMG studies were normal for the left lower extremities, but abnormal for the right lower extremity.  Specifically, there were slowed motor conduction velocities of the right lower extremities, low amplitude peroneal companied motor action potential.

In view of the foregoing, and despite complaints such as moderate pain and paresthesias to include on the November 2012 VA examination, the Board finds the record reflects little or no functional impairment for the peripheral neuropathy of both lower extremities.  As such, the findings are consistent with the current 10 percent evaluation as it represents mild incomplete paralysis; and the record does not meet or nearly approximate the criteria of moderate incomplete paralysis to warrant a higher rating to include as a "staged" rating(s) pursuant to Fenderson, supra, and/or Hart, supra.  Therefore, the preponderance of the evidence is against the claims for higher schedular ratings.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Board finds that the rating criteria contemplate the symptomatology of the Veteran's service-connected peripheral neuropathy of the lower extremities.  As discussed above, the Board considered all of the symptoms of these disabilities to determine the overall impact on the lower extremities in terms of the level of incomplete paralysis.  Further, the record does not demonstrate other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Therefore, the rating criteria are adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect nor does the Veteran appear to contend he is unemployable due solely to his service-connected peripheral neuropathy of the lower extremities.  Rather, both the November 2012 and May 2014 VA examinations found these disabilities would not impact the Veteran's ability to work.  Moreover, the record reflects he is already in receipt of a 100 percent schedular evaluation.  Consequently, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.







	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


